Rotorcck, J.
1. damages : mote; Are. Aware as we are of the difficulty in many cases in determining whether damages claimed should be regarded as proximate or remote, yet we are united in the opinion that the court below correctly determined that no recovery can be had upon the allegations in this petition, for the reason that the damages are not the direct and proximate result of the wrongs complained of, but are too remote. In the case of Insurance Company v. Friend, 7 Wallace, 49, it is said: “We have had cited to us a general review of the doctrine of proximate and remote causes as it has arisen and has been decided in the courts in a great variety of cases. It would be an unprofitable labor to enter into an examination of these cases. If we could deduce from them the best possible expression of the rule, it would remain after all to decide each case largely upon the special facts belonging to it, and often upon the very nicest discriminations.”
We do not regard the facts of this case as an approach to the dividing line where distinctions become shadowy and discriminations difficult to be madé. v If any damages were recoverable for the obstruction of the streets by an improper construction of defendant’s road, thus depriving plaintiffs of convenient access to the river, they were recoverable by reason of „ the obstruction of the streets, and simply because the streets were obstructed, and not by reason of a fire, which *405could not be extinguished because the defendant occupied and used the streets for a railroad.^
We have examined the cases cited by counsel for appellants, and although they are ingeniously presented, yet the facts in this case are so widely different from .any of them that we cannot regard them as applicable. The nearest approach to this case is that of the Metallic Compression Co. v. Fitchburg Railroad Company, 109 Mass., 277. In that case the facts were that plaintiff’s manufacturing establishments, situated about fifty feet from defendant’s railroad track, were on fire? Two fire engines were brought on the ground, the hose was laid across the railroad track to a hydrant, and water was being thrown on the fire which was being diminished. A freight-train approached, and although warned in time, the employes of defendant negligently ran across the hose, severing it, and stopping the supply of water, and the building was burned. The defendant was held liable.
^We suppose without question that if one should in any manner, by cutting the hose, disabling the engine or the like, stop the stream of water by reason of which act property is destroyed he would be liable, because the damages are the direct and proximate result of his act. But in the case at bar the building of the railroad tracks and depots, the widening and filling the streets have no connection with the fire,' nor with the hose or other apparatus of the fire companies. They are independent acts, and their influence in the destruction of plaintiffs’ property is too remote to be made the basis of recovery.
Affirmed.